Citation Nr: 0303994	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  02-11 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from July 1969 to November 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.


FINDINGS OF FACT

1.  A September 1971 rating decision denied entitlement to 
service connection for a back condition.

2.  An item of evidence received subsequent to the September 
1971 rating decision is so significant that it must be 
reviewed to fairly decide the merits of the veteran's claim.

3.  The veteran's pre-existing back disorder did not 
chronically worsen during service.


CONCLUSIONS OF LAW

1.  The September 1971 rating decision (denying entitlement 
to service connection for a back condition) is final.  38 
U.S.C.A. § 7105 (West 2000).

2.  Evidence received since the September 1971 rating 
decision is new and material, and the veteran's claim of 
entitlement to service connection for a back condition is 
reopened.  38 U.S.C.A. § 5108 (West 2000); 38 C.F.R. 
§ 3.156(a) (2002).

3.  The veteran's back disorder was not aggravated by active 
service.  38 U.S.C.A.  §§ 1110, 1153 (West 2000); 38 C.F.R. 
§§ 3.303, 3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim of service connection for a back 
condition was denied in a September 1971 rating decision.  A 
claim which is the subject of a prior final decision may be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  Evidence is new and material if it contributes 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, regardless of 
whether it changes the original outcome.  See Hodge, 155 F.3d 
at 1363.  The Board notes that there has been a regulatory 
change with respect to the definition of new and material 
evidence, which applies prospectively to all claims made on 
or after August 29, 2001.  38 C.F.R. § 3.156(a).  As the 
veteran filed his claim prior to this date (February 2000), 
the earlier version of the law remains applicable in this 
case.

The July 2002 statement of the case found that new and 
material evidence had been submitted to reopen the veteran's 
service connection claim.  The Board, however, must make its 
own determination as to whether new and material evidence has 
been presented to reopen the claim.  See Barnett v. Brown, 83 
F.3d 1380 (1996).

Evidence received since the September 1971 rating decision 
includes a statement dated in December 2001 from a VA health 
professional opining that the veteran's back was permanently 
worsened by his military service.  The Board finds that the 
December 2001 statement clearly contributes to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's disability.  As such, the December 2001 
statement is so significant that it must be reviewed in order 
to fairly decide the merits of the veteran's claim.

As new and material evidence has been submitted, the 
veteran's claim of entitlement to service connection for a 
back condition is reopened and the Board will now address the 
merits of the claim on a de novo basis.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002)) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The VCAA also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).   The RO has essentially complied with 
these requirements.  Note, for example, the letter dated 
August 14, 2001, and the medical opinions obtained during the 
adjudication process.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The veteran claims that his preexisting back disorder was 
aggravated during service.  While not noted on the veteran's 
May 1969 pre-induction examination, service medical records 
just days after his active duty service (as well as the 
finding of the October 1969 Medical Board), clearly show that 
the veteran's back disorder preexisted service.

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

The question before the Board is whether the veteran's 
preexisting back disorder was aggravated during service.  The 
service medical records show that the veteran was seen on 
several occasions for complaints associated with his back.  
An October 16, 1969 record reflects that the veteran was 
placed on a limited duty profile (L-3) for a defect of the 
lumbar spine.  An October 1969 Medical Board report indicates 
that the veteran was diagnosed with degenerative disc disease 
of the lumbar spine.  The October 1969 Medical Board 
examination (essentially the veteran's separation 
examination) noted degenerative disc disease, and the veteran 
was assigned a profile designation of L-3 profile.

The Board observes that temporary or intermittent flare-ups 
during service of a preexisting injury or disease are not 
sufficient to be considered aggravation in service unless the 
underlying condition, as contrasted to symptoms, is worsened. 
Hunt v. Derwinski, 1 Vet. App. 292 (1991).  In this case, 
however, the service medical evidence clearly indicates that 
during service the underlying back condition worsened.  Hunt, 
supra; Jensen v. Brown, 4 Vet. App. 304 (1993).

In a December 2001 opinion, a VA health professional 
indicated that the veteran's back condition (currently 
diagnosed as chronic thoracic and lumbar strain with early 
degenerative changes) did permanently worsen during the 
veteran's service.  On the other hand, a VA physician 
indicated that the veteran's back condition was not 
aggravated by his active military service.   In addition, 
during service the Medical Evaluation Board physicians 
concluded that the preexisting back condition was not 
aggravated by service.  Accordingly, the Board finds that the 
preponderance of the expert evidence is against the claim.


ORDER

Service connection for a back disability is denied.




	                        
____________________________________________
	John E. Ormond, Jr.	
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

